DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of species (2) (the fluid is a liquid, see claim 9) in the reply filed on August 25, 2021 is acknowledged.  The traversal is on the ground(s) that “[I]t is respectfully submitted that the subject matter of both species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that ‘if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions’ (emphasis added). It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that species (1) and (2) will be examined together. As mentioned in the restriction requirement mailed on June 25, 2021, since species (1) requires that the fluid is a gas while species (2) requires that the fluid is a liquid, the searches for species (1) and (2) are not overlap and there is a search burden for the examiner to search species (1) and (2) together. Furthermore, applicant has no evidence to show that there is no search burden for the examiner to search species (1) and (2) together. In addition, “in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office” is not the reason for the election of species. Therefore, the requirement is still deemed proper and is made FINAL. Claims 1-7 and 9-

Specification
The disclosure is objected to because of the following informalities: since case 14/409,979 has been patented and PCT/FR2013/051681 has been published, applicant is required to update these information in the first paragraph of the specification. 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  (1) “the admission channel and evacuating channel and the admission duct and evacuating duct” should be “the admission channel and the evacuating channel and the admission duct and the evacuating duct”; (2) “the admission and evacuating ducts” should be “the admission duct and the evacuating duct”; and (3) “the admission and evacuating channels” should be “the admission channel and the evacuating channel”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-7 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for capturing the microorganisms in a fluid in a cavity with a set of beads having molecules or with charges that interact with molecules or charges on the surface of the microorganisms to immobilize the microorganisms on the set of beads as the fluid passes through the set of beads, does not reasonably provide enablement for collecting any kind of microorganisms when it contains in a fluid using the methods recited in claims 1-7 and 9-14 wherein the set of beads is the set of any kind of beads.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method for collecting microorganisms when contained in a fluid. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-7 and 9-14 encompass a method for collecting any kind of microorganisms when contained in a fluid, comprising: introducing the fluid into a cavity of a collecting device via at least one admission duct; capturing the microorganisms when contained in the fluid with a set of any kind of beads retained in the cavity as the fluid passes through the set of beads; evacuating the fluid from the cavity via at least one evacuating duct; introducing a reaction liquid into the cavity via at least one admission channel; collecting the microorganisms from the set of beads with the reaction liquid as the reaction liquid passes through the set of beads; and evacuating the reaction liquid from the cavity via at least one evacuating channel.

Working Examples
The specification provides working examples (see pages 31-38) for: (1) Efficiency of Capture of Microorganisms (with a Particle Counter) as a Function of Bead Size and Thickness of the Bed of Beads; (2) Optimization of the Head Loss of Each of the Devices Tested; (3) Filling and Emptying the Devices; (4) Lysis of the Microorganisms; and (5) Lysis and NASBA Amplification without Purification of Microorganisms (S. epidermidis). The specification provides no working example for collecting microorganisms when it contains in a fluid using the methods recited in claims 1-7 and 9-14 wherein the microorganisms is any kind of microorganisms and the set of beads is the set of any kind of beads.  

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 31-38) for: (1) Efficiency of Capture of Microorganisms (with a Particle Counter) as a Function of Bead Size and Thickness of the Bed of Beads; (2) Optimization of the Head Loss of Each of the Devices Tested; (3) Filling and Emptying the Devices; (4) Lysis of the Microorganisms; and (5) Lysis and NASBA Amplification without Purification of Microorganisms (S. epidermidis), the specification does not provide a guidance to show that any kind of microorganisms in a fluid can be collected using the methods recited in claims 1-7 and 9-14 when the set of beads is the set of any kind of beads.  Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, it is known that microorganisms in a fluid in a cavity can be captured with a set of beads having molecules or with charges that interact with molecules or charges on the surface of the microorganisms to immobilize the microorganisms on the set of beads as the fluid passes through the set of beads (see paragraph [0098] of US 2011/0053187 A1 or paragraph [0041] of US 2008/0237134 A1 or page 3 of US 2010/0297604 A1). 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether any kind of microorganisms in a fluid can be collected using the methods recited in claims 1-7 and 9-14 when the set of beads is the set of any kind of beads.  
Although the specification shows that when the fluid is a liquid, the beads are coated with a polymer (see paragraph [0073] of US 2020/0190561 A1, which is US Publication of this instant case), nowhere in the specification indicates that, based on which mechanism, any kind of microorganisms can be captured by a set of any kind of beads. Since it is known that chitin-binding microorganisms is captured by the chitin-binding column packed with glass beads (see paragraph [0098] of US 2011/0053187 A1), negative charged virus at pH 7 is captured to positive charged microporous filter (see paragraph [0041] of US 2008/0237134 A1), and a virus particle is captured on a solid substrate by binding neuraminidase protein of virus particle to its partner on the solid substrate (see page 3 of US 2010/0297604 A1), since claim 1 does not indicate that, based on which mechanism, the microorganisms when contained in the fluid are captured with a set of beads retained in the cavity as the fluid passes through the set of beads, in view of the capturing step in claim 1, if the set of beads does not have charges or molecules that can bind to molecules on the surface of the microorganisms, it is unpredictable how the microorganisms in the fluid can be captured with the set of any kind of beads and how the microorganisms from the set of beads can be collected with the reaction liquid as the reaction liquid passes through the set of beads using the methods recited in claims 1-7 and 9-14.  
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether any kind of microorganisms in a fluid can be collected using the methods recited in claims 1-7 and 9-14 when the set of beads is the set of any kind of beads.  
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the plane in which the admission and evacuating channels are positioned” in the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1 or 2 does not have a plane in which the admission and evacuating channels are positioned. Please clarify.
Claim 10 is rejected as vague and indefinite. The specification teaches that “[A]ccording to either one of these two possibilities, the liquid is filtered between evacuation via at least one channel for evacuating the reaction liquid and the module for removing the inhibitors and/or for amplification and/or for detection” (see paragraph [0089] of US 2020/0190561 A1, which is US Publication of this instant case). In view of teachings of the specification, claim 10 is unclear. Does the claim mean that the reaction liquid is filtered, evacuated via the evacuating channel and provided to a reaction module configured to separate, amplify, and/or detect nucleic acids? Please clarify. 
Claim 11 is rejected as vague and indefinite. Since claim 1 requires collecting the microorganisms from the set of beads with the reaction liquid as the reaction liquid passes through the set of beads, this indicates that the microorganisms are collected from the set of beads with the reaction liquid have complete membranes and are unbroken as the reaction liquid passes through the set of beads. Since claim 11 is dependent on claim 1 and requires that the beads are agitated to lyse membranes of the microorganisms as the reaction liquid passes through the set of beads, this indicates that the membranes of the microorganisms are broken as the reaction liquid passes through the set of beads. Thus, claims 1 and 11 do not correspond each other. Furthermore, since claim 11 does not require that the beads contain a lysis agent, it is unclear why the membranes of the microorganisms can be lysed when the beads are agitated. Please clarify. 
Claim 13 is rejected as vague and indefinite. Since claim 1 is dependent on claim 1 and claims 1 and 13 do not require to lyse the microorganisms, if the microorganisms are not lysed, it is unclear why nucleic acids can be separated from cellular residues of the microorganisms in the collecting device. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 9 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Chang et al., (US 2008/0237134 A1, published on October 2, 2008). 
Regarding claims 1, 2, and 9, since claim 1 does not require that at least one admission duct is different from at least one admission channel and at least one evacuating duct is different from at least one evacuating channel, the at least one admission duct and the at least one admission channel can be identical and the at least one evacuating duct and the at least one evacuating channel can be identical. Based on this analysis, Chang et al., teach a method for collecting microorganisms when contained in a fluid, comprising: introducing the fluid into a cavity of a collecting device via at least one admission duct; capturing the microorganisms when contained in the fluid with a set of beads retained in the cavity (ie., by an interaction between negative charged microbes and positive charged silica beads) as the fluid passes through the set of beads; evacuating the fluid from the cavity via at least one evacuating duct; introducing a reaction liquid (ie., the elution solution) into the cavity via at least one admission channel; collecting the microorganisms from the set of beads with the reaction liquid as the reaction liquid passes through the set of beads; and evacuating the reaction liquid from the cavity via at least one evacuating channel as recited in claim 1 wherein the admission channel and evacuating channel and the admission duct and evacuating duct are positioned as follows: the admission and evacuating ducts face one another along an axis; the admission and evacuating channels are positioned respectively at two opposite ends of the cavity; and the admission and evacuating channels are positioned in a plane perpendicular to the axis as recited in claim 2, and the fluid is a liquid and passes through the set of beads and then a filter before being evacuated as recited in claim 9 (see paragraphs [0041] to [0045] and [0051], and Figures 3A and 3B). 
	Therefore, Chang et al.,  teach all limitations recited in claims 1, 2, and 9. 

Conclusion
14.	No claim is allowed.  
15. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634       
September 16, 2021